Case 1:16-cv-01051-GBD Document 211

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—e eee eee wee ee eww eee ewe et ew ee ee ee ee xX
ALEXANDER ANDERSON, :
Plaintiff,
-against-
NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION, and ATHENA MOTAL,
Individually and As Executive Director of Social
Services,
Defendants.
wrt te rr me eer ee meee ee HHH HX

GEORGE B. DANIELS, United States District Judge:

Filed 06/11/21 Page 1of1

 

gn TAY ET DRONE ON ELIE TELIA METI
Met
cE NE j

 

OTRONICALLY FILED}

i

Hi
é Loe 4
mech

 
 

 

 

  
   

ORDER
16 Civ. 1051 (GBD)

The Parties’ request to extend the time to file a joint pretrial order from June 18, 2021 to

July 2, 2021, (ECF No. 210), is GRANTED.

The pretrial conference is adjourned from June 23, 2021 until July 23, 2021 at 9:45 a.m.

The Clerk of Court is directed to close the letter motion, (ECF No. 210), accordingly.

Dated: June 10, 2021
New York, New York

SO ORDERED.

 

EGOR B. DANIELS
ited States District Judge

 

 
